Citation Nr: 0015963	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a bomb blast, including to the back, left knee, 
right foot, left side of the face, left great toe, and right 
lower eye lid and cheek. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim for service 
connection as not well grounded.  Pursuant to the veteran's 
request, the Board remanded this case in August 1998 to 
provide the veteran a Travel Board hearing.  In April 1999, 
the veteran indicated that he wanted an RO hearing in lieu of 
a Travel Board hearing, and that hearing was held in May 
1999.  The case has been returned to the Board for appellate 
review. 

The issues of service connection for residuals of shell 
fragment wounds of the left great toe and facial area are 
addressed in the remand part of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate that the veteran has current disabilities of the 
right foot. 

2.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current 
disabilities of osteoarthritis of the left knee, low back, or 
right ankle, or claimed disorder of the right foot, and any 
injury or disease in service, including a bomb blast (mine 
explosion) in June 1967. 

3.  The veteran's claims of service connection for residuals 
of shell fragment wounds of the left great toe, and right 
lower eye lid and cheek are plausible or capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for back, left knee, and right foot disabilities due to a 
bomb blast are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The veteran's claims of service connection for residuals 
of shell fragment wounds of the left great toe, and right 
lower eye lid and cheek are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  However, as the 
veteran has not presented a well-grounded claim, the duty to 
assist the veteran, to include an additional VA compensation 
examination, does not arise.  Epps v. Gober, 126 F.3d 1464 
(1997); see Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam) (VA Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until a well-
grounded claim has been submitted). 

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps at 1468.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage at 498. 

In a claim received in August 1998, the veteran wrote that in 
service in about April 1967 he was blown out of a truck by a 
bomb explosion and injured his back, left knee, right foot, 
and left side of his face.  In his notice of disagreement and 
substantive appeal he contended that the injuries he incurred 
from the bomb blast were to the back, left knee, and right 
ankle.  At the personal hearing in May 1999 he contended that 
he sustained soft tissue injuries, which included tendons and 
muscles, and these problems are of the type which increase 
with age. 

Service medical records reflect that in June 1967 the veteran 
sustained shrapnel wounds to the left great toe and minor 
shrapnel wounds to the right lower eye lid and cheek from a 
mine explosion while he was on convoy.  (Claimed residuals of 
the left great toe and facial injuries are addressed in the 
remand below.)  There is no indication of injuries to the 
back, left knee, or right foot.  A Marine Corps report of 
injury described that "he was treated in the field and 
returned to duty."  The remainder of the service medical 
records are also negative for a back, left knee, or right 
foot disability.  A January 1968 service separation 
examination revealed a 1 and 1/2 inch scar of the right wrist, 
a 1 inch scar of the chin, a 1/2 inch scar of the left hand, 
and a 2 inch scar of the right thigh.  The service separation 
examination found the veteran's lower extremities and spine 
were clinically evaluated as normal, and the veteran was 
found qualified for release from active duty and to perform 
all the duties of his rank at sea and in the field. 

Private medical records of Dr. J.K. reflect that in 1983 the 
veteran complained that his low back hurt, and reported a 3 
year history of progressively worsening low back pain not 
associated with trauma.  In 1987 the veteran was diagnosed 
with generalized osteoarthritis and was noted to have 
anterior spurring at L3-L4. 

A private examination report dated in December 1995, by M.N., 
M.D., recorded the veteran's history of a left knee injury in 
service in the late 1960's or early 1970's, an arthroscopic 
meniscectomy 10 or 12 years prior, and progressive left knee 
problems over the previous several years.  He complained of 
left knee pain, stiffness, and instability.  He reported a 
history of a bad right ankle sprain (of unspecified date) and 
a lot of other minor strains with recurrent swelling, 
tenderness, pain, and stiffness of the right ankle.  
Examination of the left knee revealed severe degenerative 
changes of the left knee, including varus deformity of about 
10 degrees, large osteophytes, crepitus, pain on varus 
stress, and tenderness all along the medial joint line.  
Examination of the right ankle revealed synovitis with boggy 
synovium and palpable anterior medially, with a Grade I 
laxity of the lateral ligament complex.  The assessment, 
based upon examination and X-rays, was severe osteoarthritis 
of the left knee and mild to moderate arthritis of the right 
ankle.  The examiner discussed knee replacement but offered 
no etiology opinions. 
Treatment records from St. Michael's Hospital reflect a 
Baker's cyst of the left knee in December 1990, an April 1991 
impression of degenerative arthritis of multiple sites, 
diagnosis of degenerative joint disease of the left knee in 
July 1991 and subsequently, with cortisone treatment, and 
reflecting symptoms of acute pain, painful motion, swelling 
and synovial fluid.  The 1997 diagnosis was traumatic 
subpatellar bursitis of the left knee.  

VA X-rays in 1996 revealed evidence for degenerative disc 
disease at L3-L4, L4-L5, and L5-S1, and a calcific density to 
the left knee consistent with either intra-articular loose 
body or synovial chondromatosis, and changes of the left knee 
consistent with degenerative joint disease of the left knee.  
In September 1996, the veteran reported left knee pain since 
being blown out of a truck in Vietnam.  VA treatment records 
dated in 1996 reflect a diagnosis of degenerative joint 
disease of the left knee and chronic low back pain, with no 
etiology opinion rendered.

At a personal hearing in May 1999, the veteran testified as 
follows: a trap bomb exploded and blew him out of a truck; he 
sustained shrapnel through his boot and sprained his right 
ankle and twisted his left knee when he landed on his left 
knee; he was treated at a hospital for 4 or 5 hours, then 
given 30 days of light duty; he had been "messed up" ever 
since; he could not remember when he first saw a doctor after 
service, but he went to the VA hospital in Muskogee for 
several months in 1978 for his back and "nerves"; he had 
not applied for Social Security disability; the shrapnel to 
the eye lid and cheek did not scar; he had not experienced 
any injuries since service; he had orthoscopic surgery on his 
left knee in 1987 or 1988 and had a Baker's cyst removed. 

A lay statement from W.M. reflects that the veteran was 
"wounded" in service.  The statement did not specify to 
which part of the veteran's body the wound occurred. 

The Board finds that there is no medical evidence of record 
to demonstrate that the veteran has a current disability of 
the right foot.  The wounds in service were shown to have 
healed with no significant residuals, as evidenced by the 
service separation examination findings of no defects and 
clinically normal face, lower extremities, spine, and skin.  
Thereafter, post-service medical evidence is negative for any 
complaints or treatment for many years after service.  The 
veteran testified that he did not receive treatment for any 
claimed condition until 1978 (even assuming this history 
reported by the veteran is credible for well-grounded 
purposes), notably 10 years after service separation, and 
that was only for the back condition. 

Since 1987, the veteran has been diagnosed with 
osteoarthritis or degenerative joint disease of the left 
knee, low back, and right ankle.  However, there is no 
competent medical evidence of record to demonstrate a nexus 
between the veteran's current disabilities of osteoarthritis 
of the left knee, low back, or right ankle, and any injury or 
disease in service, including a bomb blast in June 1967.  The 
September 1996 history reported by the veteran of left knee 
pain since being blown out of a truck in Vietnam was recorded 
by the VA physician, but the examining physician did not 
render an etiology opinion.  Similarly, the December 1995 
private examination report recorded the veteran's history of 
a left knee injury in service in the late 1960's or early 
1970's and progressive left knee problems over the previous 
several years, but the examiner offered no etiology opinions 
regarding current left knee or right ankle disabilities.  
This examination report also reflects the veteran's reported 
history of a bad right ankle sprain; however, the veteran did 
not report when the right ankle sprain is alleged to have 
occurred and did not even report that it occurred in service.  
The Court has held that such evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  With regard to the veteran's 
personal hearing testimony that a doctor in 1987 or 1988 who 
treated his left knee told him his left knee disorder was 
from a prior injury, the Court has held that such a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).
 
Without a medical nexus opinion to relate the veteran's 
current disorders to any injury or disease in service, 
including a bomb blast in service in June 1967, the claims as 
to service connection for back, left knee, and right foot 
disabilities due to a bomb blast must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).  While the veteran may 
sincerely believe that either current disability or a nexus 
exists regarding these claimed disorders, his statements and 
testimony as to such medical matters do not constitute 
evidence to render his claim well grounded under 38 U.S.C.A. 
§ 5107(a); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board believes that the above discussion is sufficient to 
notify the veteran of the type of evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

As to the remaining issues of service connection for 
residuals of shell fragment wounds of the left great toe, and 
right lower eye lid and cheek, the service medical records 
reflect that in June 1967 the veteran sustained shrapnel 
wounds to the left great toe and minor shrapnel wounds to the 
right lower eye lid and cheek from a mine explosion while he 
was on convoy.  X-rays of the left great toe revealed no 
fracture or foreign body.  The wound was debrided and 1/2 of 
the toe nail was removed.  The veteran was taken off duty for 
48 hours and was required to elevate the feet, then had light 
duty for 5 days, with a dressing change every other day, with 
pain medication.  No prescription was necessary for the 
superficial facial wounds.  A Marine Corps report of injury 
described that "he was treated in the field and returned to 
duty."  The January 1968 service separation examination 
revealed several scars, including a 1 inch scar on the chin.

The veteran's DD-214 shows that he was awarded a Purple Heart 
Medal.

While there is post-service medical evidence of residuals of 
shell fragment wounds of the left great toe and facial area, 
it is the Board's judgment that, given the nature of the 
injuries, it is certainly at least plausible that there would 
be residual scars.  In fact, one facial scar was noted on the 
separation examination.  The left toe shell fragment injury 
necessitated debridement.  Under these circumstances, the 
Board finds that the claims are plausible or capable of 
substantiation and, therefore, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  See Hensley v. West, No. 
99-7029 (Fed. Cir. May 12, 2000).  

ORDER

The claims for service connection for back, left knee, and 
right foot disabilities due to a bomb blast being not well 
grounded, are denied. 

The claims of service connection for residuals of shell 
fragment wounds of the left great toe, and right lower eye 
lid and cheek are well grounded; to this extent only, the 
appeal is granted.


                                                        
REMAND

As the claims of service connection for residuals of shell 
fragment wounds of the left great toe, and right lower eye 
lid and cheek are well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to his claims.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.103(a) (1999).  The Court has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examinations. The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  As noted above, the nature 
of the veteran's shell fragment wound injuries suggest that 
there may be at least residual scars.  One such scar (chin) 
was noted on his separation examination.  Since the veteran 
has never been afforded a VA examination to determine whether 
he has the claimed residuals of his inservice shell fragment 
wound injuries, to include scars, the Board finds that such 
an examination is warranted.    

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Thus, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
whether he has any residuals of shell 
fragment wounds of the left great toe and 
face that were incurred during active 
service, to include scars.  The examiner 
should review the veteran's service 
medical records in the claims folder, 
with particular attention directed to a 
June 1967 entry pertaining to the 
shrapnel wounds to the left great toe and 
shrapnel wounds to the right lower eye 
lid and cheek from a mine explosion.  The 
examiner should describe all residuals, 
including scars, in full, and note any 
symptoms or functional impairment 
attributable to the inservice shell 
fragment wound injuries. 

2.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.655.

3.  Following completion of the 
foregoing, the RO should again review the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

